Citation Nr: 1825661	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-322 04	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for migraine headaches. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1992 to January 1993 and from December 1997 to May 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The matter of entitlement to a TDIU rating (in the context of the claim for an increased rating for migraine headaches), is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if action is required.


FINDING OF FACT

The 50 percent rating assigned for the Veteran's migraine headaches is the maximum schedular rating for migraine headaches; symptoms or impairment not encompassed by the schedular criteria are not shown (and not specifically alleged).


CONCLUSION OF LAW

A rating in excess of 50 percent for migraine headaches is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code (Code) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159(a), 3.326(a).  As this appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award, the purpose of statutory notice was served, and such notice is no longer necessary.  A statement of case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.

VA secured the Veteran's pertinent treatment records.  She was afforded a VA examination in January 2018.  The Board finds that the record includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R.           § 3.159(c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.      § 1155; 38 C.F.R. Part 4.  
Under Code 8100, a (schedular maximum) 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Code 8100.
The rating criteria do not define "prostrating" and the courts have not undertaken to define "prostrating" for purposes of Code 8100.  See Fenderson v. West, 12 Vet. App. 119 (1999).  According to Merriam Webster dictionary, the term "prostration" is defined as "complete physical or mental exhaustion."  See MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/prostration (last visited April 16, 2018).  The term "economic inadaptability" is also not defined by regulation.  The Court has stated that it is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
In a July 2013 statement, the Veteran reported that she now takes more powerful medication to prevent headaches. 
In July 2013, the Veteran submitted statements from her children and a co-worker.  Her children reported that she has serve "painful" migraines which causes her to stay in the bed for days.  Her co-worker reported that she often calls in sick to work or leaves early. 
An August 2013 VA treatment record notes the Veteran's report of migraine headaches typically occurring three times a month.  She reported that in the last month she had daily headaches due to weather changes.  
A January 2014 MRI of the Veteran's brain was normal.  It was noted that the Veteran had "a very small cyst in quadrigeminal cistern". 
In a May 2014 statement, the Veteran's husband reported that due her migraine headaches, he has to help her bathe and complete household chores.  
In a May 2014 statement, the Veteran reported that she was forced to resign from her job due to her migraine headaches.  She reported her headaches are frequent and the pain and discomfort is intense.  She reported sensitivity to light, sound and smells.  She reported that she has approximately 12 to 15 headaches per month, lasting several days.  She stated that her headaches sometimes causes nausea and vision disturbances. 
In a September 2014 statement, the Veteran reported that her headaches are unpredictable and unpreventable.  She reported that they occur frequently and are totally incapacitating.  
An August 2016 VA treatment record notes the Veteran's report of throbbing headaches radiating to her neck which last one day without medication.  She reported nausea and photo phonophobia.  She denied sensory or motor focal defects.
In a September 2017 statement, the Veteran reported 2 to 3 prostrating and debilitating headaches per week, lasting 2 to 3 days.  
On December 2017 VA Disability Benefits Questionnaire (DBQ) evaluation, the Veteran reported that her migraine symptoms have worsened over the past years.  She reported she took Topiramate, Botox injections, Sumatriptan, Gabapentin and Amitriptyline for migraines.  She described her headache pain as constant, pulsating, and localized to the left side of the head.  She endorsed having symptoms of nausea, vomiting, sensitivity to light and sound and changes in vision. The duration of typical head pain was 1 to 2 days.  She reported characteristic prostrating attacks of migraine or non-migraine headache pain once a month as well as very prostrating and prolonged attacks of migraine/non migraine pain productive of severe economic inadaptability.  The examiner opined that the Veteran's headaches impact her ability to work due to difficulty concentrating.  She noted that the Veteran can perform light physical and sedentary activities. 
As the 50 percent rating currently assigned is the maximum schedular rating for migraines, the Board has considered the applicability of alternate diagnostic codes for a possible alternate rating by analogy, but did not find any diagnostic Code with criteria pertinent to the Veteran's disability picture that provide for a schedular rating in excess of 50 percent.  Furthermore, while the assignment of the maximum schedular rating for migraine headaches raises a question of whether referral of the claim to the Director of Compensation for consideration of an extraschedular rating is warranted, the Board's review of the evidence of record found that referral is not necessary.  There is no evidence showing, nor any allegation of symptoms or functional impairment not encompassed by the schedular criteria.  The symptoms and impairment the Veteran has reported (nausea, vomiting, sensitivity to light, sound, and smell and occasional vision disturbances and prostration, debilitation, and economic inadaptability etc.) are all encompassed by the criteria for 50 percent rating.  Accordingly, referral of the matter to the Director of Compensation for consideration of an extraschedular rating is not warranted. 
The matter of entitlement to a TDIU rating is addressed in the remand below.

ORDER

A schedular rating in excess of 50 percent for migraine headaches is denied


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised specifically by the Veteran.  See May 2014 statement and September 2014 VA Form 9.  As the matter has not been developed or adjudicated by the AOJ, a remand for such action is necessary.  The Board notes that the Veteran does not now meet the 38 C.F.R. § 4.16 (a) schedular requirements for TDIU, and that any award of TDIU would have to be on an extraschedular basis, under 38 C.F.R. § 4.16 (b).
Accordingly, the case is REMANDED for the following:

The AOJ should arrange for all necessary development (to include notice to the Veteran of what is needed to substantiate a claim for TDI, providing her a TDIU application from to complete, and upon her response [she should be advised that full completion of the application is critical for adjudication of a TDIU claim] arranging for development for pertinent evidence and information (such as regarding the circumstances of the termination of her last employment, i.e., whether due to headaches) and if she responds with the necessary information and application adjudicate the matter of her entitlement to a TDIU rating (to include whether referral of the claim to the Director of Compensation for consideration of an extraschedular TDIU rating is warranted; and if so, proceeding with the referral).  If TDIU is denied, the Veteran should be so advised, and advised of her appellate rights.  If she files a notice of disagreement and a substantive appeal after a statement of the case is issued, the matter should be returned to the Board.  [She is advised that entitlement to a TDIU rating will be fully before the Board only if she perfects an appeal of an adverse AOJ determination on the matter.]

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


